DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 07/02/2021.  Claims 1, 4 and 5 have been amended and no claims added.  Claims 1-7, 9-18, 20 and 21 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 07/02/2021, with respect to the outstanding objection to claim 1 have been fully considered and are persuasive.  The outstanding objection to claim 1 has been withdrawn. 
Applicant's arguments filed with respect to the outstanding objection to claims 1-3 under 35 USC 101 have been fully considered but they are not persuasive. Applicant points out the amendment of 07/02/2021 to claim 1.  Examiner has taken note however respectfully maintains that the claim appears to require a face of a user to achieve the recited pane, rather than merely being having a pane configured to deliver relative to a face in use.  Thus Examiner maintains that the claim remains drawn to a human organism as detailed below.  
Applicant’s arguments with respect to claim(s) 1-7, 9-18, 20 and 21 insofar as they refer to the feature of directed airflow from a first supply system begin a majority have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner acknowledges that Curran does not disclose directed airflow from a first supply system begin a majority however upon further search and consideration the art of Huh US 2009/0089908 which teaches selective closure of a relative second supply system analogous to that of Curran (as shown in Figure 6, by . 
Applicant's arguments filed 1-7, 9-18, 20 and 21 as rejected in view of the prior art, apart from those referring to the feature of directed airflow from a first supply system begin a majority, have been fully considered but they are not persuasive. 
In the fifth page of Remarks, Applicant raises the issue that Hagen is only cited as evidencing use of air purification systems.  Examiner respectfully disagrees on the basis that examiner maintains that Curran discloses an air purification system by way of the PAPR of Paragraph 35 thereof, a powered air purification system.
In the eighth page of remarks, Applicant raises the issue that Curran does not teach or suggest that "wherein said apertures of said second air supply system supply a directed airflow that is parallel to said face of said subject, and wherein said second air supply system at least partially encircles said face of said subject; and said directed airflow from said first air supply system is a majority of air received from said air purification system; and wherein said first air supply system and said second air supply system are positioned upon said protection pane, wherein said positions of said first and second air supply system do not overlap upon said protection pane" as recited in Claim 5.  Examiner respectfully disagrees on the basis that Examiner maintains that in Curran, the apertures (250) of the second air supply system supply a directed airflow that is parallel to said face of said subject (alternately, as when turned inward by knob 280 as per Paragraph [0048] as shown by the arrows at 7A in Fig. 7 such as are alternately generally parallel to 234 and the face of a user) and wherein said second air supply system at least partially encircles said face of said subject (as shown in Figure 7, extending generally down and around the lower jaw region); and wherein said first air supply system and said second air supply system are positioned upon said protection pane (being attached adjacent there-to by way of the assembly of 229, 230, 228 and 225 as shown in Figure 7), wherein said positions of said first and second air supply .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4 and 5 and claims  2, 3, 6, 7, 9-18, 20 and 21 due to dependence from  claims 1 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites a “wherein said apertures of said second air supply system supply a directed airflow that is parallel to said face of said subject” in lines 30-31 thus appears to require a face of a subject to achieve the claimed airflow.  For the purposes of examination it is assumed that claim 1 is intended to recite “wherein said apertures of said second air supply system are configured supply a directed airflow that is parallel to said face of said subject in use”.
Claim 1 recites a “wherein said second air supply system at least partially encircles said face of said subject” in lines 32-33 thus appears to require a face of a subject to achieve the claimed system.  
Claim 4 recites a “wherein said apertures of said second air supply system supply a directed airflow that is parallel to said face of said subject” in lines 33-34 thus appears to require a face of a subject to achieve the claimed airflow.  For the purposes of examination it is assumed that claim 4 is intended to recite “wherein said apertures of said second air supply system are configured supply a directed airflow that is parallel to said face of said subject in use”.
Claim 4 recites a “wherein said second air supply system at least partially encircles said face of said subject” in lines 35-36 thus appears to require a face of a subject to achieve the claimed system.  For the purposes of examination it is assumed that claim 4 is intended to recite “wherein said second air supply system is configured to at least partially encircles said face of said subject in use”.
Claim 5 recites a “wherein said apertures of said second air supply system supply a directed airflow that is parallel to said face of said subject” in lines 20-21 thus appears to require a face of a subject to achieve the claimed airflow.  For the purposes of examination it is assumed that claim 5 is intended to recite “wherein said apertures of said second air supply system are configured supply a directed airflow that is parallel to said face of said subject in use”.
Claim 5 recites a “wherein said second air supply system at least partially encircles said face of said subject” in lines 22-23 thus appears to require a face of a subject to achieve the claimed system.  For the purposes of examination it is assumed that claim 5 is intended to recite “wherein said second air supply system is configured to at least partially encircles said face of said subject in use”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Curran (WO 2009/064555) as evidenced by Hagen (U.S. PG Pub 20120051904) in view of Moon Young Huh, US 2009/0089908.
Regarding claim 1, Curran discloses a respiratory system comprising: a housing (Fig. 1 depicts a user wearing a PAPR which includes housing 42) having an air intake and an air exit (Paragraph [0035] discloses a PAPR supply 42 which receives air through an intake and supplies that air through the delivery system 40); an air purification system that receives air that has passed through said air intake of said housing (Curran, Paragraph [0035] discloses the air supply is an air purifying respirator. Fig. 1 & 5, Paragraph [0025] of Hagen provides evidence that air purifying respirators comprise filtering systems: blowing assembly housing 18 containing filter 26. “Purifying” is referring to the filtering of the air.) an air delivery system (Fig. 1, hose 40) that delivers air that has passed through said air purification system and through said air exit of said housing (Paragraph [0035] discloses air flows through the hose from the supply 42); a manifold air delivery system that receives air from said air delivery system (Fig. 7, manifold 220; Paragraph [0046]); a support system (Fig. 7, support system 225. Paragraph [0046] discloses this is a hard hat. The air delivery system as cited above is used in conjunction with shell S in Fig. 1. Paragraph [0046] discloses the hard hat in the Fig. 7 embodiment is used to define the shell S) that supports said manifold air supply system (Fig. 7, hard hat 225 is placed over the manifold 220.  The hard hat supports the manifold air supply system against the user’s head) and connects said manifold air supply system to a protection pane (Fig. 7 depicts a protection pane, referred to as a visor, connected to the hard hat which defines an inner space 234. The protection pane is connected to the hard hat and the hard hat is connected to the manifold); a first air supply system (Fig. 7, element 232) and a second air supply 
Huh teaches directed airflow from first air supply system (flow from 300 as shown in Figure 2, directed by holes 320 as per Paragraph [0031]) to be a majority of air received (alternately, as when by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh, flow supply from second system 400 is closed off, necessitating the majority of flow to be from 300) from an air purification system (as per Paragraph 6)  of mask for supplying clean air (Figure 1, as per Paragraphs [0002 and 0022] of Huh) having top and side air supply systems (300 and 400 and part Paragraphs [0031 and 0033 of Huh]) wherein the second system can be closed selectively (as shown in Figure 6, by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh).
Huh and Curran are analogous in that both are from the field of masks for fresh air delivery having adjustable distribution systems.  Therefore it would have been obvious ton one of ordinary skill in the art prior to the filing date of the instant invention to modify the second air supply system of 
In regard to Claim 2, Curran as evidenced by Hagen discloses the respiratory system of claim 1, wherein said housing has an interior that comprises an air propulsion system (Hagen; Fig. 4, impeller 36; Paragraph [0025]), an energy storage system or an energy generation system (Fig. 4, motor 55; Paragraph [0029]), and control circuity that controls said air propulsion system, said energy storage system or said energy generation system (Paragraph [0028] control circuitry to control the blower assembly). Hagen provides this further evidence that the housing of the PAPR blowing assembly inherently contain the air propulsion system, battery and control circuit in order for the device to function as intended (i.e. to receive ambient air for filtering).
In regard to Claim 3, Curran as evidenced by Hagen discloses the respiratory system of claim 2, wherein said air purification system is positioned within said interior of said housing (Hagen; Fig. 5 depicts the filter within the housing).
In regard to Claim 4, Curran discloses a method of respiration comprising: pulling air through an air intake of a housing (Fig. 1, housing 42; Paragraph [0035] discloses a supply 42 which takes the form of a powered air-purifying respirator (PAPR) which receives air through an intake and supplies that air through the delivery system 40), passing said air through an air purification system (Curran, Paragraph [0035] discloses the air supply is an air purifying respirator. Fig. 1 & 5, Paragraph [0025] of Hagen provides evidence that air purifying respirators comprise filtering systems: blowing assembly housing 18 containing filter 26. “Purifying” is referring to the filtering of the air); expelling said air through an air exit of said housing and into a flexible air delivery system (Paragraph [0035] discloses air flows through the 
Huh teaches directed airflow from first air supply system (flow from 300 as shown in Figure 2, directed by holes 320 as per Paragraph [0031]) to be a majority of air received (alternately, as when by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh, flow supply from second system 400 is closed off, necessitating the majority of flow to be from 300) from an air purification system (as per Paragraph 6)  of mask for supplying clean air (Figure 1, as per Paragraphs [0002 and 0022] of Huh) having top and side air supply systems (300 and 400 and part Paragraphs [0031 and 0033 of Huh]) wherein the second system can be closed selectively (as shown in Figure 6, by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh).
Huh and Curran are analogous in that both are from the field of masks for fresh air delivery having adjustable distribution systems.  Therefore it would have been obvious ton one of ordinary skill in the art prior to the filing date of the instant invention to modify the second air supply system of Curran to comprise the effective shutter of Huh thus to be a system wherein, alternately as when said second air system is closed by way of the shutter of Huh, said directed air flow is a majority of air received from said air purification system, flow of air from said second air supply system being effectively stopped.  It would have been obvious to do so for the purpose, as taught by Huh in paragraph [002] thereof of allowing adjustment of quantity of air begin supplied.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh.  Curran discloses a powered air-purifying respirator (PAPR) comprising: an air purification system (Fig. 1, housing 42; Paragraph [0035] discloses a supply42 which takes the form of a powered air-purifying respirator), wherein said air purification system has an attachment via an enclosed space to a manifold air delivery .
Huh teaches directed airflow from first air supply system (flow from 300 as shown in Figure 2, directed by holes 320 as per Paragraph [0031]) to be a majority of air received (alternately, as when by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh, flow supply from second system 400 is closed off, necessitating the majority of flow to be from 300) from an air purification system (as per Paragraph 6)  of mask for supplying clean air (Figure 1, as per Paragraphs [0002 and 0022] of Huh) having top and side air supply systems (300 and 400 and part Paragraphs [0031 and 0033 of Huh]) wherein the second system can be closed selectively (as shown in Figure 6, by way of 160 and 162, an effective shutter, as per Paragraph [0036] of Huh).
Huh and Curran are analogous in that both are from the field of masks for fresh air delivery having adjustable distribution systems.  Therefore it would have been obvious ton one of ordinary skill in the art prior to the filing date of the instant invention to modify the second air supply system of Curran to comprise the effective shutter of Huh thus to be a system wherein, alternately as when said .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Miller (U.S. PG Pub 20110283431).  Curran discloses the respiratory system of claim 5, but does not disclose wherein the protection pane comprises a liquid crystal panel, wherein the liquid crystal panel permits modulatable tuning of the transmission of light from full- or near full transparency to significant light attenuation.
 However, Miller discloses protective headgear comprising a protection pane comprises a liquid crystal panel, wherein the liquid crystal panel permits modulatable tuning of the transmission of light from full- or near full transparency to significant light attenuation (Fig. 1, protection pane 18. Paragraph [0007] discloses a liquid crystal panel which is variable and light- attenuating for reducing glare — Paragraph [0011)).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the protection pane disclosed by Curran with the light attenuating panel taught by Miller in order to provide adjustment to the panel due to environmental brightness or glare (Miller; Paragraph [0011]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Reiser (U.S. PG Pub 20170113075).
Regarding Claim 7, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device is attached to a vehicle, wherein the device is supported by the vehicle, and further wherein the occupant of the vehicle receives the air flow directed by the device.
However, Reiser discloses an air filtering device wherein the device is attached to a vehicle, wherein the device is supported by the vehicle (Fig. 7 depicts blower 6 and tube 7 secured beneath the stroller), and further wherein the occupant of the vehicle receives the air flow directed by the device (Paragraph [0043] discloses the child in the stroller receives the air flow).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran to be attached to a stroller as taught by Reiser in order to provide protection from hazardous environmental air quality to a child while being carried in a stroller.
In regard to Claim 16, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises airflow sensors which detect wind flow around the user.
However, Reiser teaches a respiratory device wherein the device comprises airflow sensors which detect wind flow around the user (Paragraph [0054] discloses a sensor for detecting wind flow).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran to include the sensor taught by Reiser in order to regulate the power supplied to the blower in order to save energy (Reiser; Paragraphs [0053] and [0054] discloses that depending on the ambient air stream, the operation of the blower may be modified based on sensor information).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Alvey (U.S. PG Pub 20040182394).
In regard to Claim 9, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device further comprises a pollution sensor.
However, Alvey does disclose a PAPR comprising a pollution sensor (Paragraph [0037] discloses a sensor for detecting contamination in the air).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the pollution sensor taught by Alvey in order to determine if the air in the environment has become unbreathable and the PAPR filter can no longer sufficiently function (Alvey; Paragraph [0037)).
In regard to Claim 10, Curran as modified by Alvey discloses the respiratory system of claim 9, but does not disclose wherein the pollution sensor communicates a warning to the subject that pollution levels are elevated above a threshold level.
However, Alvey further teaches wherein the pollution sensor communicates a warning to the subject that pollution levels are elevated above a threshold level (Paragraph [0037] discloses an alarm is provided to the user when the filter reaches its limit).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further modify the PAPR disclosed by Curran as modified by Alvey with the alarm taught by Alvey in order to provide a warning for the user to take action to turn off the blower (Alvey; Paragraph [0036)).
In regard to Claim 11, Curran as modified by Alvey discloses the respiratory system of claim 10, but does not disclose wherein the air purification system is modified to respond to the detection of elevated pollution levels.
However, Alvey further teaches wherein the air purification system is modified to respond to the detection of elevated pollution levels (Paragraph [0038] discloses the system may automatically turn off the PAPR in response to the pollution levels).

In regard to Claim 12, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises an injection system into the airflow provided from a storage system containing additional gases to inject into the airflow.
However, Alvey teaches a PAPR wherein the device comprises an injection system (Fig. 3, hose 27) into the airflow provided from a storage system (Fig. 3, compressed air storage 22) containing additional gases to inject into the airflow (Paragraphs [0029] and [0030] discloses this supplemental air system).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the supplemental air system taught by Alvey in order to provide breathable air when the blower assembly supplying the ambient air is no longer sufficiently filterable (Alvey; Paragraph [0036]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Van Der Woude (U.S. PG Pub 20070028372).
Regarding Claim 13, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises external and/or internal lights controllable manually or automatically to provide lighting during conditions of darkness.
However, Van Der Woude teaches a personal protective respiratory device wherein the device comprises external and/or internal lights controllable manually or automatically to provide lighting 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the light assembly taught by Van Der Woude in order to illuminate the operator’s task from within the sterile environment of the wearable PAPR (Van Der Woude; Paragraph [0003)).
In regard to Claim 14, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises at least one or more speakers and microphones, wherein speakers or microphones are either internal or external with respect to the protection pane, or both.
However, Van Der Woude teaches a personal protective respiratory device wherein the device comprises at least one or more speakers and microphones, wherein speakers or microphones are either internal or external with respect to the protection pane, or both (Paragraph [0125] discloses a speaker worn on the user’s ear internal to the protection pane 96 to assist in communication — Paragraph [0004]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the speaker taught by Van Der Woude in order to receive communications over the noise of the blower (Van Der Woude; Paragraph [0126]).
In regard to Claim 15, Curran discloses the respiratory system of claim 5, wherein the device comprises ear buds or ear covers.
However, Van Der Woude teaches a personal protective respiratory device wherein the device comprises ear buds or ear covers (Paragraph [0125] discloses a speaker is an ear bud to assist in communication — Paragraph [0004]).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of in view of Guelzow (U.S. PG Pub 20080023002). Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises a camera fitted internally, wherein the internal camera is user-facing, and/or externally, wherein the external camera is facing the same direction as the user's viewpoint.
However, Guelzow teaches a wearable safety device wherein the device comprises a camera fitted internally, wherein the internal camera is user-facing, and/or externally, wherein the external camera is facing the same direction as the user's viewpoint (Paragraph [0037] discloses an external camera to assist in environments which obscure vision — Paragraph [0037]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the camera taught by Guelzow in order to provide additional sight assistance in situations where vision may be obscured (Guelzow; Paragraph [0037]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Applet (U.S. PG Pub 20060125623).  Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises health sensors selected from the group comprising sensors for the user's temperature, blood pressure, breathing rate, .
However, Applet teaches a system for monitoring hazardous conditions wherein the device comprises health sensors selected from the group comprising sensors for the user's temperature, blood pressure, breathing rate, lung capacity, oxygen consumption, CO2 production, heart rate, brain waves, hydration state, skin color, skin conductivity, eye dilation, or eye white color (Paragraph [0086] discloses physiological sensors including breathing rate and heart rate sensors).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the PAPR disclosed by Curran with the sensors taught by Applet in order to provide physiological feedback indicating if the user is in a hazardous environment (Applet; Paragraph [0007]. Further Curran Paragraph [0003] discloses respirators may be used in dangerous environments).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curran and Huh as applied to claim 5 above, further in view of Munster (WO 2016018797).  
In regard to claim 20, Curran discloses the respiratory system of claim 5, but does not disclose wherein the device comprises a wireless communication unit, wherein the wireless communication unit is in communication with other devices worn by subjects.
However, Munster teaches a respirator wherein the device comprises a wireless communication unit, wherein the wireless communication unit is in communication with other devices worn by subjects (Page 4 discloses a wireless communicator is in communication to sensors/devices either external or internal to the device).
In regard to Claim 21, Curran as modified by Munster discloses the respiratory system of claim 20, wherein the device receives communications from other devices regarding pollution, traffic or heat (Munster; Page 4 discloses the wireless communication receives information related to pollution).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner




/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773